DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, line 1, “the guide system” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 9, 10, 12, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallin et al. (“Fallin”; 2016/0213384; cited by Applicant).
Regarding claim 1, Fallin discloses guide system (e.g. Figs. 14, 15 and 21), comprising: 
a cut guide 200 comprising a first end and a second end (annotated Figs. 14 and 15, below), wherein the cut guide is curved from the first end to the second end (id.), the cut guide further comprising: 
a base portion 202, having a top surface and a bottom surface (id.); 
an extension member 230, 232 extending away from the bottom surface of the base portion, wherein the extension member is curved and tapered in a proximal-distal direction as it extends away from the bottom surface of the base portion (see rounded end of 230); and 
at least one integral arm (id.) extending away from at least one end of the base portion (id.); and 
an alignment guide 243 (Fig. 21) for engagement with the cut guide 200.






    PNG
    media_image1.png
    695
    601
    media_image1.png
    Greyscale


Regarding claim 3, the base portion comprises: 
at least one slot, e.g., 220, positioned between a first side and a second side of the base portion (Fig. 14).  
Regarding claim 5, the extension member 230, 230 comprises a first end coupled to the bottom surface of the base portion and a second free end (Fig. 15).  
Regarding claim 6, the at least one arm comprises: a first arm extending integrally away from a first end of the base portion 202; and a second arm extending integrally away from a second end of the base portion 202 (annotated Figs. 14 and 15, supra).  
Regarding claim 7, the first arm comprises: 
a body with a first end (attached) and a second end (free), wherein the first end is integrally coupled to a first end of the base portion 202; and 
at least one hole (id.) positioned near the second end of the first arm (id.).  
Regarding claim 9, the second arm comprises: a body with a first end (attached) and a second end (free), wherein the first end is integrally coupled to a second end of the base portion 202 (id.).  
Regarding claim 10, the second arm further comprises at least one hole positioned near the second end of the second arm (id.).
Regarding claim 12, the alignment guide 243 (Fig. 21) comprises: a shaft portion (the handle) and an extension portion (the blade portion) coupled to and extending away from the shaft portion.  
Regarding claim 13, the alignment guide 243 further comprises a coupling portion (the transition between the handle and the blade) positioned between the shaft portion (handle) and the extension portion (blade), wherein the coupling portion is tapered from the shaft portion to the extension portion (Fig. 21).
Regarding claim 15, a cleaning system, e.g., 216, 222 (structure that is capable of performing a cleaning function on a cutting instrument such as a blade, e.g., as by scraping) is shown (Fig. 14). The cleaning system includes a cleaning guide, e.g., 222, with a first end and second end (the ends of the slot). A cutting instrument 250 (para. 0052 and Fig. 25) can be passed through the cleaning guide. 
Regarding claim 16, the cleaning guide comprises a recess inset into a top surface of the cleaning guide and continuing integrally through an opening extending from the top surface to a bottom surface of the cleaning guide 222 (id.). 
Regarding claim 17, the cutting instrument (para. 0052) is received through the opening of the cleaning guide 222 (Fig. 14).  
Regarding claim 18, the cutting instrument 250 (Fig. 25) comprises a shaft having a proximal end and a distal end and a cutting portion coupled to and extending away from the proximal end of the shaft (id.).  
Regarding claim 19, at least one wire or pin 246 (Fig. 21) engages the cut guide 200. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fallin et al. (“Fallin”; 2016/0213384; cited by Applicant).
Fallin discloses the claimed invention, including first and second spaced apart holes of the first arm, and third and fourth spaced apart holes of the second arm, the holes being oriented at approximately 90 degrees to a top surface of the body (see annotated Figs. 14 and 15, supra).
Fallin does not explicitly recited angles in a range other than 90 degrees, such that the holes on each arm converge or diverge. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select any desired angle, e.g., converging, to best engage the largest portion of viable bone. It is further noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fallin et al. (“Fallin”; 2016/0213384; cited by Applicant) in view of Singhatat et al. (“Singhatat”; 2005/0075641; cited by Applicant).
Fallin discloses the claimed invention except for at least one recess on each of a first and second side of the shaft portion (handle) of the alignment guide 243 (Fig. 21).
Singhatat discloses a shaft portion 704 (handle) of an orthopedic instrument 700 (Fig. 26). The shaft portion 704 (handle) includes at least one recess (the knurls in the handle) on each of a first and second side of the shaft portion 704. The knurled handle improves grip. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the shaft portion (handle) of the alignment guide 243 (Fig. 21) of Fallin with at least one recess such as by knurls on each of the first and second side, in view of Singhatat, to improve grip on the instrument.

Allowable Subject Matter
Claims 4 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if amended to correct the error under 35 U.S.C. 112, set forth above.



Response to Arguments
Applicant’s arguments, filed 25 July 2022, with respect to the amended claims have been fully considered. The arguments pertaining to the rejections under both 35 U.S.C. 102 and 35 U.S.C. 103 and are persuasive for the reasons advanced by Applicant. Accordingly, these rejections have been withdrawn. In addition, Examiner acknowledges the correction of claims 16 and 17 to overcome the rejection under 35 U.S.C. 112. However, new grounds of rejection based on art cited by Applicant on the IDS filed 29 April 2022, is set forth above.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 29 April 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773